Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17543539, filed on December 6, 2021, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 and 07/29/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,308,169.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim 19 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,308,169.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim 20 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,308,169.  Although the conflicting claims are not identical, they are not patentably distinct from each other.


Instant Application 17/543539
Patent No. 11308169
1. A method comprising, by a client system: receiving, at the client system, a user query, wherein the user query is associated with a plurality of dialog-intents; executing a plurality of tasks corresponding to the plurality of dialog-intents; generating, by a stitching model, a multi-perspective response based on two or more of execution results of the plurality of tasks, wherein the multi-perspective response comprises a natural-language response combining the two or more execution results; and presenting, at the client system, the multi-perspective response.
19. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: receive, at the client system, a user query, wherein the user query is associated with a plurality of dialog-intents; execute a plurality of tasks corresponding to the plurality of dialog-intents; generate, by a stitching model, a multi-perspective response based on two or more of execution results of the plurality of tasks, wherein the multi-perspective response comprises a natural-language response combining the two or more execution results; and present, at the client system, the multi-perspective response.

20. A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: receive, at the client system, a user query, wherein the user query is associated with a plurality of dialog-intents; execute a plurality of tasks corresponding to the plurality of dialog-intents; generate, by a stitching model, a multi-perspective response based on two or more of execution results of the plurality of tasks, wherein the multi-perspective response comprises a natural-language response combining the two or more execution results; and present, at the client system, the multi-perspective response.

1. A method comprising, by one or more computing systems: receiving, from a client system associated with a user, a user query; determining, based on the user query, a plurality of dialog-intents, wherein each dialog-intent is associated with a particular agent of a plurality of agents; executing, via the plurality of agents corresponding to the plurality of dialog-intents, a plurality of tasks corresponding to the user query; receiving, from the plurality of agents, a plurality of execution results corresponding to the plurality of tasks, respectively; selecting two or more of the plurality of execution results for combination; generating, by a stitching model, a multi-perspective response based on the selected execution results, wherein the multi-perspective response comprises a natural-language response combining the selected execution results; and sending, to the client system in response to the user query, instructions for presenting the multi-perspective response to the user.

17. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: receive, from a client system associated with a user, a user query; determine, based on the user query, a plurality of dialog-intents, wherein each dialog-intent is associated with a particular agent of a plurality of agents; execute, via the plurality of agents corresponding to the plurality of dialog-intents, a plurality of tasks corresponding to the user query; receive, from the plurality of agents, a plurality of execution results corresponding to the plurality of tasks, respectively; select two or more of the plurality of execution results for combination; generate, by a stitching model, a multi-perspective response based on the selected execution results, wherein the multi-perspective response comprises a natural-language response combining the selected execution results; and send, to the client system in response to the user query, instructions for presenting the multi-perspective response to the user.

18. A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: receive, from a client system associated with a user, a user query; determine, based on the user query, a plurality of dialog-intents, wherein each dialog-intent is associated with a particular agent of a plurality of agents; execute, via the plurality of agents corresponding to the plurality of dialog-intents, a plurality of tasks corresponding to the user query; receive, from the plurality of agents, a plurality of execution results corresponding to the plurality of tasks, respectively; select two or more of the plurality of execution results for combination; generate, by a stitching model, a multi-perspective response based on the selected execution results, wherein the multi-perspective response comprises a natural-language response combining the selected execution results; and send, to the client system in response to the user query, instructions for presenting the multi-perspective response to the user.


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 19 does not contain specific limitations as shown in the patent claim 17; however, according to In re Goodman, the application claim 19 is generic to the species of information covered by claim 17 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 20 does not contain specific limitations as shown in the patent claim 18; however, according to In re Goodman, the application claim 20 is generic to the species of information covered by claim 18 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 are rejected under 35 USC 103(a) as being unpatentable over Thompson et al. (US 20180329998 A1) (hereinafter Thompson) in view of Bax (US 20190087491 A1) (hereinafter Bax).


As per claims 1, 19 and 20, Thompson discloses receiving, at the client system, a user query [a type of user input of the plurality of types of user input includes user input that enters a value into an input field of a user interface. The input field can correspond to a property of the user intent for the performed policy action, paragraph 291], wherein the user query is associated with a plurality of dialog-intents [One or more second text representations of the subsequent user utterances are determined (block 1004), paragraph 299]; executing a plurality of tasks corresponding to the plurality of dialog-intents [if a word or phrase in the candidate text representation is found to be associated with one or more nodes in ontology 760 (via vocabulary index 744), the word or phrase “triggers” or “activates” those nodes. Based on the quantity and/or relative importance of the activated nodes, natural language processing module 732 selects one of the actionable intents as the task that the user intended the digital assistant to perform, paragraph 226].
Thompson does not disclose generating, by a stitching model, a multi-perspective response based on two or more of execution results of the plurality of tasks, wherein the multi-perspective response comprises a natural-language response combining the two or more execution results; and presenting, at the client system, the multi-perspective response.
However, Bax discloses generating, by a stitching model, a multi-perspective response based on two or more of execution results of the plurality of tasks [Responsive to determining the sad emotion, the server and/or the client device may generate a sad visual representation 710 (e.g., portraying a sad emotion) and/or may generate a dialogue part using a sad voice 715 (e.g., portraying a sad emotion), paragraph 90] wherein the multi-perspective response comprises a natural-language response [The user may select the one or more topics (e.g., and/or the one or more subtopics) by using a conversational interface (e.g., a voice recognition and/or natural language interface), an interface comprising one or more buttons and/or a different type of interface¸ paragraph 77] combining the two or more execution results [at 415, a summary based upon the first message and the second message may be generated, paragraph 39] and presenting, at the client system, the multi-perspective response [The user selection 605 may comprise one or more summary types (e.g., a textual representation, an audible representation, a graphical representation, an abstractive summary, an extractive summary, an automatically-selected-topic based summary, a user-selected-topic based summary, a user based summary, a set-of-users based summary and/or a membership based summary) and/or one or more settings, paragraph 86]. 
	Before the effective filling date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teaching of Thompson with the teaching of Bax, by modifying Thompson such that a belief state for the user intents, where the belief state corresponds to a set of candidate policy actions of Thompson to use for summarizing a conversation by a computing device of Bax to improve a conversation summary in an accurate manner based upon user selection as suggested by Bax. The motivation for doing so would have been to enable a more accurate and robust policy model to be produced, thus enabling a policy model to select policy actions that better reflect the user's desired goals for subsequently received user utterances, and hence improving relevancy and accuracy of the determined candidate policy actions to the user's actual desired goal.

As per claim 2, Thompson discloses determining, based on the user query by a natural-language understanding module, the plurality of dialog-intents [natural language processing module 732, paragraph 301].

As per claim 3, Thompson discloses wherein each dialog-intent of the plurality of dialog-intents is associated with a particular agent of a plurality of agents, and wherein executing the plurality of tasks corresponding to the plurality of dialog-intents is via the plurality of agents [One or more second text representations of the subsequent user utterances are determined (block 1004), paragraph 299].

As per claim 4, Thompson discloses receiving, from the plurality of agents, the execution results of the plurality of tasks [if a word or phrase in the candidate text representation is found to be associated with one or more nodes in ontology 760 (via vocabulary index 744), the word or phrase “triggers” or “activates” those nodes. Based on the quantity and/or relative importance of the activated nodes, natural language processing module 732 selects one of the actionable intents as the task that the user intended the digital assistant to perform, paragraph 226].

As per claim 5, Thompson discloses determining, by a natural-language understanding module, one or more slots associated with each of the plurality of dialog-intents [The input field can correspond to a property of the user intent for the performed policy action. For instance, in a specific example, the performed policy action includes creating a calendar event at 5 pm today. In this example, after the policy action is performed, user input that causes the device to navigate to the created event in the calendar application and that causes the value “meeting” to be entered into the “subject” input field can be received, paragraph 291].

As per claim 6, Bax discloses selecting the two or more of the execution results for combination [FIG. 7 illustrates a system 700 for summarizing a conversation, paragraph 90].

As per claim 7, discloses determining relevance scores of the execution results with respect to the user query, respectively; and ranking the execution results based on their respective relevance scores; wherein selecting the two or more of the execution results for combination comprises selecting execution results based on their respective rankings [The predetermined threshold can be based on comparing acoustic or linguistic properties of the second user utterance and the user utterance of block 1002. In accordance with a determination that, after performing the selected policy action, one or more properties of the performed action are modified by a user, or a second user utterance that matches the user utterance of block 1002 within a predetermined threshold is received, a corresponding success score is determined. In this example, the determined success score can be a lower score (e.g., negative reward) indicating that the user is dissatisfied with the performed policy action, paragraph 294].
.


As per claim 10, Thompson discloses wherein generating the multi-perspective response comprises: determining an order of the selected execution results; and combining, by the stitching model, the selected execution results based on the determined order [In process 1000, some blocks are, optionally, combined, the order of some blocks is, optionally, changed, and some blocks are, optionally, omitted. In some examples, additional steps can be performed in combination with process 1000, paragraph 265].
.

As per claim 11, Thompson discloses wherein the order of the selected execution results is determined based on a sequential-language model [STT processing module 730 determines candidate text representations corresponding to the user utterance and provides the candidate text representations to natural language processing module 732, paragraph 243].

As per claim 12, Thompson discloses wherein the sequential-language model is trained based on a plurality of training data of human-combined utterances [after performing the selected policy action, one or more properties of the performed action are modified by a user, or a second user utterance that matches the user utterance of block 1002 within a predetermined threshold is received, a corresponding success score is determined, paragraph 294].


As per claim 13, Thompson discloses wherein the order of the selected execution results is determined based on one or more predefined rules [Policy models 772 are configured to receive, as input, a belief state and provide a plurality of corresponding candidate policy actions. In some examples, policy models 772 include a set of predefined deterministic rules for determining the plurality of candidate policy actions given the belief state, paragraph 252].


As per claim 14, Thompson discloses wherein the user query is associated with a first user, and wherein the order of the selected execution results is determined based on user profile data associated with the first user [the rank of the candidate pronunciation is based on one or more characteristics (e.g., geographic origin, nationality, ethnicity, etc.) of the user stored in the user's profile on the device. For example, it can be determined from the user's profile that the user is associated with the United States, paragraph 213].


As per claim 15, Thompson discloses wherein the order of the selected execution results is further determined based on history data of user interactions by the first user with agents corresponding to the selected execution results [belief tracker processing module 766 further utilizes contextual information, information from the dialogue history (e.g., previous utterances in the dialogue conversation), previous belief states, or any combination thereof to determine the current belief state. The previous belief state is the internal representation of the previous state of the dialogue based on one or more user utterances of the dialogue conversation received prior to the current user utterance, paragraph 245].

As per claim 16, Thompson discloses wherein the order of the selected execution results is determined based on execution times associated with the selected execution results [belief tracker processing module 766 further utilizes contextual information, information from the dialogue history (e.g., previous utterances in the dialogue conversation), previous belief states, or any combination thereof to determine the current belief state. The previous belief state is the internal representation of the previous state of the dialogue based on one or more user utterances of the dialogue conversation received prior to the current user utterance, paragraph 245].


As per claim 17, Thompson discloses wherein the order of the selected execution results is determined based on linguistic grounding [The predetermined threshold can be based on comparing acoustic or linguistic properties of the second user utterance and the user utterance, paragraph 294].


As per claim 18, Thompson discloses wherein the multi-perspective response is based on one or more modalities, wherein the one or more modalities comprise one or more of text, audio, image, or video [There are numerous other ways of interacting with a digital assistant to request information or performance of various tasks. In addition to providing verbal responses and taking programmed actions, the digital assistant also provides responses in other visual or audio forms, e.g., as text, alerts, music, videos, animations, paragraph 33].






Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 8 and 9 is that the prior arts of record do not teach or suggest ” determining, based on one or more machine-learning models, whether one or more of the plurality of execution results are mutually exclusive results with respect to one or more of the other execution results; and filtering one or more of the mutually exclusive results from the plurality of execution results; wherein selecting the two or more of the plurality of execution results for combination comprises selecting two or more execution results from the post-filtered plurality of execution results; calculating, for each execution result of the plurality of execution results, an entropy value based on the information entropy of the respective execution result; and calculating, for each execution result of the plurality of execution results, information-gain values of the execution result based on its respective entropy value with respect to the entropy values of each other execution result of the plurality of execution results; wherein selecting the two or more of the plurality of execution results for combination comprises selecting two or more execution results based on their respective information-gain values.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 7, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167